Citation Nr: 0629802	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  05-20 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than August 9, 2004, 
for the grant of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
August 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision in which 
the RO, in pertinent part, granted service connection for 
hearing loss, effective August 9, 2004.  In January 2005, the 
veteran filed a notice of disagreement (NOD) with regard to 
the effective date assigned for the grant of service 
connection. The RO issued a statement of the case (SOC) in 
May 2005 and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in August 2005.

In August 2006, the veteran and his spouse testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge; a transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  A claim of service connection for hearing loss was 
received on August 9, 2004. 

3.  By rating action in December 2004, the RO granted service 
connection for hearing loss, with the rating for this 
disability assigned effective August 9, 2004, 2002, the date 
of receipt of a service connection claim. 




CONCLUSION OF LAW

An effective date earlier than August 9, 2004 for the grant 
of service connection for hearing loss is not warranted.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.155, 3.400 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the  
information and evidence not of record that is necessary to  
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA  
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R  § 
3.159(b) apply to all of the elements of a claim for service 
connection, to specifically include notice that a disability 
rating and an effective date will assigned if service 
connection is awarded. Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In this regard, the record reflects that VA has made 
reasonable efforts to notify the veteran of the information 
and evidence necessary to substantiate his initial claim for 
service connection.  In a September 2004 letter, issued prior 
to the initial AOJ decision, VA informed him of the 
information and evidence needed to substantiate a claim for 
service connection, and of his and VA's respective duties in 
obtaining evidence.  In March 2006, the RO sent the veteran a 
corrective letter containing the information associated with 
the Court's ruling in Dingess/Hartman.  The Board finds that 
the veteran has  received sufficient notice of the 
information and evidence  needed to support his claim for 
earlier effective date for the grant of service connection 
for hearing loss, and he has been afforded ample opportunity 
to submit such information and evidence.  As the Board 
concludes below that the preponderance is against the 
appellant's claim for entitlement to an earlier effective 
date for the grant of service connection, any question as to 
the effective date to be assigned is rendered moot.  The 
Board finds that any defect as to the timing or content of 
the notice is harmless error and there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  The veteran has not identified any relevant, 
outstanding evidence that would support his earlier effective 
date claim, and given the nature of such claim, other 
development, such as VA examination, is not warranted.  
Accordingly, VA has satisfied its duty to assist. 


II.  Earlier effective date

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim  
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A.  
§ 5110 (West 2002); 38 C.F.R. §3.400 (2006).

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. §3.400(b)(ii)(B)(2) 
(2005).  

On August 9, 2004, the RO received the veteran' claim for 
entitlement to service connection for hearing loss.   

By rating action in December 2004, service connection was 
granted for hearing loss and the evaluation for this 
disability was granted effective from August 9, 2004, the 
date of the veteran's claim.   

The effective date assigned to the grant of entitlement to 
service connection was based on the date of receipt of the 
veteran's claim for service connection for hearing loss.  
Because the claim was received more than one year after 
separation in 1955, an effective date of the day following 
separation from service is not warranted.  See 38 C.F.R. 
§3.400(b)(ii)(B)(2) (2005).  An earlier effective date in 
this case would thus require VA to construe a communication 
received earlier than August 9, 2004, as a claim.

A claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  Any communication indicating an intent to apply for 
a benefit under the laws administered by VA may be considered 
an informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (2006);  Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim. See 38 
U.S.C.A. § 7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

In August 2004, the veteran submitted his claim of service 
connection for hearing loss.  Thereafter, in March 2005, he 
submitted additional statements and copies of private medical 
records showing that he received treatment for a perforated 
ear drum in December 1974 and a 1992 CT report of his 
internal auditory canals noting that the veteran complained 
of clicking.  Having reviewed the entire record and 
considering the testimony and statements of the veteran, the 
Board can identify no claim for hearing loss received before 
August 9, 2004.  Although the veteran asserted in his August 
2005 substantive appeal that it was questionable whether a 
claim he submitted in July 1978 was for his hearing loss or 
for a knee injury during active duty, the Board finds that 
there is no indication that the veteran intended to file a 
claim for hearing loss at the time.  The Board notes that in 
the July 1978 claim for VA compensation, the veteran stated 
that the nature of the sickness, disease or injury for the 
claim was "swelling and arthritic condition of left knee, 
June of 1953."  There are no other notations, claims or 
contentions in the July 1978 claim for any other type of 
disability, nor is there any correspondence or any other form 
of communication that can be construed as a formal or 
informal claim for service connection for hearing loss.  See 
38 C.F.R. § 3.155 (2006). 

The veteran has testified and argued, in effect, that the 
grant of service connection for hearing loss should be effect 
from 1955, following his discharge, because this disability 
is due to service and he has suffered with it since that 
time.  At the hearing, the veteran testified that he did not 
file a claim for service connection for hearing loss prior to 
August 2004.  As discussed above, there is simply no basis 
for finding any earlier claims on which to grant an earlier 
effective date.  

In light of the foregoing, and after reviewing all of the 
evidence of record, the Board finds that the August 9, 2004 
date of claim is the earliest possible date in determining an 
effective date in this case for the grant of service 
connection for hearing loss.  Thus, an effective date earlier 
than August 9, 2004, for the grant of service connection for 
this disability is not warranted.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2006).




ORDER

Entitlement to an effective date earlier than August 9, 2004, 
for the grant of entitlement to service connection for 
hearing loss is denied. 



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


